Citation Nr: 0734713	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  99-15 586A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a chest wall 
lipoma, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who had active service from 
September 1966 to July 1968, to include service in the 
Republic of Vietnam.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  This 
appeal was previously before the Board of Veterans' Appeals 
(Board) in January 2001 and September 2003 when it was 
remanded for additional development.

In December 1999, the veteran testified at a Videoconference 
Hearing before one of the undersigned Veterans Law Judges, 
and in October 2002 he testified at a Travel Board Hearing 
before another of the undersigned.  Transcripts of those 
hearings are associated with the claims file.  As the 
Veterans Law Judges who presided at hearings must participate 
in the decision on the claim (see 38 C.F.R. § 20.707), this 
appeal is being decided by a panel of three Veterans Law 
Judges.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  A chronic disability of the veteran's right knee was not 
manifested in service, arthritis of the right knee was not 
manifested in the first post-service year, and any current 
right knee disability is not shown to be etiologically 
related to the veteran's service.

3.  The veteran's chest wall lipoma was not manifested in 
service or for many years thereafter, and is not shown to be 
related to service or to any herbicide exposure therein.




CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Service connection for a chest wall lipoma is not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West, 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the U.S. 
Court of Appeals for Veterans Claims (Court) held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial AOJ adjudication; instead, the claimant 
has the right to timely content-complying notice and proper 
subsequent VA process.  Regarding the issues decided herein, 
the initial adjudication in February 1999 preceded enactment 
of the VCAA.  The veteran was provided content-complying 
notice by letters in February and October 2004.  He was given 
ample time to respond.  The claims were then readjudicated.  
See May 2007 Supplemental Statement of the Case (SSOC).

The February 2004 letter explained the evidence necessary to 
substantiate the claims, the evidence VA was responsible for 
providing, and the evidence the veteran was responsible for 
providing.  The October 2004 letter also informed the veteran 
to submit any pertinent evidence in his possession.  In a 
March 2006 letter, the veteran was given notice regarding 
ratings and effective dates of awards.  He has had ample 
opportunity to respond/supplement the record.  Neither the 
veteran nor his representative alleges that notice has been 
less than adequate.

Regarding VA's duty to assist, the veteran's service medical 
records and available post-service treatment records have 
been secured.  (The veteran has stated that he received 
treatment for knee problems at the Durham VA Medical Center 
(VAMC) between 1968 and 1970 and for chest problems at the 
Salisbury VAMC between 1984 and 1986.  The record also shows 
that the veteran had applied for (and was denied) Social 
Security disability benefits.  VA and the Social Security 
Administration have concluded that these records do not 
exist.  The veteran and his representative were informed of 
this on several occasions, most recently in a May 2007 SSOC.  
Therefore, any further efforts to obtain these records would 
be futile.  See 38 C.F.R. § 3.159(c)(2).)  The veteran 
provided testimony at hearings before the Board.  The RO 
arranged for VA examinations.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

II.  Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as degenerative joint disease 
(arthritis), are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.  

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; 
prostate cancer; and certain types of soft-tissue sarcoma.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313.  

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 64 Fed. Reg. 59232, 59236-37 
(1999).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method for showing causation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A.  Right Knee

The veteran's service medical records, including a July 1968 
separation examination report, are silent for complaint or 
finding of a right knee disability.

On VA general medical examination in September 1998, the 
veteran reported that he had injured his right knee in 1970.  
Specifically, he reported that he tore the cartilage in his 
right knee and developed swelling thereafter.  Examination 
revealed crepitus with flexion and extension of the right 
knee.  X-rays revealed degenerative joint disease of the 
right knee.

The veteran testified during the December 1999 
Videoconference Hearing that his right knee disability was 
caused by an injury he sustained to that knee while serving 
in Vietnam.  He also testified that ever since service, that 
knee has been a source of pain.  His wife, to whom he has 
been married since 1964, testified that ever since the 
veteran returned from his military service, his knee has been 
a source of pain.  

On December 2001 VA examination, the veteran reported 
injuring his right knee during his military service.  The 
examiner noted a current diagnosis of degenerative joint 
disease of the right knee.  After reviewing the claims file, 
the examiner stated, "[I]n all probability the (right) knee 
has been damaged at one time or another as has the left 
(knee).  However, this examiner did not find any evidence 
that would make it likely to assert that the veteran had 
injury in military service that led to this severe 
degenerative arthritis now seen in the right knee or the left 
knee."

VA outpatient treatment records dated from 2000 to 2006 note 
that the veteran was seen with ongoing complaints of right 
knee problems.

Following remand by the Board in 2003, the December 2001 VA 
examiner was requested to specify whether he reviewed the 
veteran's VA treatment records dated from 1968 to 1970 and 
from 1984 to 1986 before rending his opinion.  In a February 
2007 response from the VAMC, it was noted that the December 
2001 VA examiner had retired.  Furthermore, it was noted that 
neither the December 2001 VA examination report nor the 
September 1998 VA examination report includes documentation 
of VA treatment records dated from 1968 to 1970 and from 1984 
to 1986. 

A March 2007 VA examination report notes the veteran's 
ongoing complaints of right knee pain, weakness and 
stiffness.  Examination of the right knee revealed no 
redness, tenderness, or swelling.  The examiner noted that X-
rays taken as early as 1998 have consistently shown 
degenerative changes of the right knee.  After reviewing the 
veteran's claims file, the examiner stated, "I see no 
evidence of any problems with the right knee documented in 
the veteran's service medical records.  I see no mention of 
problems with the right knee on his exit physical in July of 
1968.  In view of no evidence of any problems, I do not feel 
the veteran's current problem is in any way related to his 
military service."

After reviewing the evidence of record, the Board finds that 
service connection for a right knee disability is not 
warranted.  As was previously noted, the veteran's service 
medical records, including his separation examination report, 
are silent for findings of this disability.  There is no 
post-service medical evidence of a right knee disability 
until September 1998, more than one year post-service.  
Consequently, chronic disease presumptions for arthritis of 
the right knee do not apply.  Furthermore, the veteran's 
right knee disability has never been linked to his military 
service by any medical evidence.  In fact, the March 2007 VA 
examiner opined that the veteran's current right knee 
disability was not related to his military service.  

While the veteran believes that his current right knee 
disability is related to his time in service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, the veteran's opinion is insufficient 
to provide the requisite nexus between his arthritis of the 
right knee and his time in service.

As such, the preponderance of evidence is against the 
veteran's claim for service connection for a right knee 
disability, and it must be denied.

B.  Chest Wall Lipoma

The veteran's service personnel records note that his active 
service included service in the Republic of Vietnam.  His 
service medical records, including a July 1968 separation 
examination report, are silent for complaints or findings of 
a chest wall lipoma.

VA outpatient treatment records show that a lipoma of the 
right chest wall was first diagnosed in September 1984.  A 
September 1998 VA examination report again notes the presence 
of this lipoma.

During the December 1999 Videoconference Hearing, the veteran 
testified that that the physician who originally diagnosed 
chest wall lipoma in the early 1980's stated that the lipoma 
resulted from Agent Orange exposure.  The veteran's wife 
testified that she was present with the veteran when the 
lipoma was diagnosed, and recalled that the veteran's 
examining physician did consider it possible that the lipoma 
was related to Agent Orange exposure.

A December 2001 VA examination report notes the presence of a 
painless, round, lipoma on the right chest wall.  The veteran 
reported that during his military service he was exposed to 
Agent Orange.  After reviewing the claims file, the examiner 
stated, "No evidence found that the lipomas of the veteran 
were present in military service or related to military 
service.  In particular, in regard to the veteran's apparent 
belief that the lipomas are caused by Agent Orange, there is 
not known to be any medical relationship of cause and effect 
between Agent Orange and the benign medical lipomas."

The record does not contain any evidence that the veteran's 
chest wall lipoma was manifested in service; in fact, it was 
not diagnosed until 1984.  Consequently, service connection 
for a chest wall lipoma on the basis that it became manifest 
in service is not warranted.  

The veteran seeks service connection for his chest wall 
lipoma based on a theory of entitlement that it resulted from 
his exposure to Agent Orange in Vietnam.  While the veteran 
served in Vietnam, and is presumed to have been exposed to 
Agent Orange, chest wall lipoma is not enumerated among the 
diseases the Secretary has determined are related to 
herbicide (Agent Orange) exposure.  See 38 C.F.R. § 3.309(e).  
Consequently, the presumptive provisions of 38 U.S.C.A. § 
1116 do not apply.

The veteran may still establish service connection for a 
chest wall lipoma by competent and probative evidence showing 
that such disease is somehow related to service (including to 
Agent Orange exposure therein).  See Combee, supra.

The first diagnosis of chest wall lipoma was in 1984, about 
16 years after the veteran's discharge from active duty.  
Such a long interval of time between service separation and 
the earliest documentation of the disease is, of itself, a 
factor weighing against a finding of service connection.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Although the veteran and his wife have testified that a VA 
physician attributed the veteran's lipoma to Agent Orange 
exposure, a review of the claims file revealed that no such 
medical opinion is of record.  On the other hand, the 
December 2001 VA examiner's opinion clearly states that the 
veteran's lipoma is not related to his military service, to 
include any exposure to Agent Orange therein.  Specifically, 
he noted that there is no known medical relationship between 
Agent Orange and lipomas.

Because the veteran is a layperson, his own statements to the 
effect that he developed a lipoma as a result of exposure to 
Agent Orange in service are not competent evidence.  See 
Espiritu, supra.  The preponderance of the evidence is 
against this claim; hence, it must be denied.


ORDER

Service connection for a right knee disability is denied.

Service connection for a chest wall lipoma is denied.



			
	George R. Senyk 	Michael E. Kilcoyne
	Veterans Law Judge, 	Veterans Law Judge, 
	Board of Veterans' Appeals	Board of Veterans' Appeals


		
	Mark Greenstreet
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


